DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21st, 2021 has been entered.
Response to Amendment
The amendment filed October 21st, 2021 has been entered. Claims 3 and 6 have been amended. Claims 1 and 4 have been canceled. Claims 3 and 5-10 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schons (DE 10206834) in view of Drage (US 3905556). The citations for Schons (DE 10206834) are based off of English translations. Translations of the specification and claims have been provided.
Regarding claim 3, Schons (DE 10206834) teaches a method for recovering spent refractory material in one or more steel plants, the method comprising the following steps: 

b) sieving and separating the refractory material (Paragraph 0020 lines 3-4), and 
c) collecting the refractory material, (Paragraph 0020 lines 1-2) 
wherein step b) comprises the following substeps: 
b1) first sieving of the refractory material into at least two fractions on the basis of a first specific threshold size value, so as to identify a fine fraction and a coarse fraction (Paragraph 0037 lines 2-7), 
b2) magnetic separation of the fine fraction (Paragraph 0037 lines 2-3), and
b3) magnetic separation of the coarse fraction (Paragraph 0037 lines 4-6), wherein there is provided a step b4) subsequent to step b3), wherein step 
b4) comprises second sieving (Fig. 2 #46) of the fine fraction into different sub-fractions (Fig. 2 #34b, #44) on the basis of a second specific threshold values (Paragraph 0039 lines 7-10).
Schons (DE 10206834) lacks teaching step b4) comprising second sieving of the fine fraction into three different sub-fractions on the basis of two second specific threshold values. 
Drage (US 3905556) teaches a method for recovering spent refractory material in steel plants (Col. 1 lines 10-15), wherein during a step of sieving and separating the material, there are substeps comprising a first sieving (Col. 5 lines 22-30, Fig. 1 #10) followed by a magnetic separation of the fine fraction (Fig. 1 #14). Additionally, there is a second sieving step (Fig. 1 #24) which comprises sieving of the fine fraction into three different sub-fractions (Col. 4 lines 56-67) on the basis of two second specific threshold values (Col. 4 lines 59-62). Drage explains that for a smaller sized product, it is advantageous to divide the material into three different fractions where each fraction is treated differently in the following steps (Col. 4 lines 60-67), thus providing a high degree of separation and increased flexibility regarding the further treatment of each fraction. Drage also explains that multi-deck screens to perform 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schons (DE 10206834) to include a second sieving step wherein the fine fraction is separated into three different sub-fractions on the basis of two specific threshold values as taught by Drage (US 3905556) in order to separate material into sub-fractions that may require different treatment following the second sieving step, thus creating a more flexible process and providing an increased degree of separation. 
Regarding claim 5, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising an initial step before step a), said initial step comprising sorting the spent refractory material according to origin of said material (Paragraph 0021 lines 1-2).
Regarding claim 6, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, comprising a step b5), following step b4), said step b5) comprising identifying the one sub-fraction with greater size (Paragraph 0039 lines 6-7), a step b6) comprising a nonmagnetic separation of the sub-fraction with greater size, so as to separate nonmagnetic metal parts with respect to fine parts (Paragraph 0040 lines 1-10).
As mentioned in regards to claim 3, Schons lacks teaching the second sieving of the fine fraction being separated into three different sub-fractions. Due to this missing limitation, Schons additionally lacks teaching a method step of, following the second sieving of the fine fraction, identifying the two sub-fractions with greater size. Throughout the method as taught by Schons, the smallest sub-fraction is discharged while the larger sub-fraction(s) continue on for further processing (Paragraph 0041 lines 1-3, Fig. 2 #34a, #34b, #34c).
Considering the modification is made including three different sub-fractions as explained regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 7, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts are used for the production of granulate materials (Paragraph 0048 lines 1-6).
Regarding claim 8, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein step b3) comprises separating the coarse fraction (Paragraph 0037 lines 4-6) into at least one of a magnetic metal part (Paragraph 0037 line 7 “Fe discharge line #27”), a nonmagnetic metal part (Paragraph 0038 “non-magnetic discharge”), and a refractory part (Paragraph 0040 lines 1-10). Schons teaches a method wherein the coarse fraction undergoes magnetic separation (Fig. 2 #28), and following this step, the non-magnetic part undergoes separation to distinguish between a nonmagnetic metal part and a refractory part (Paragraph 0040 lines 5-10).
Regarding claim 9, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein said coarse fraction (Paragraph 0037 lines 3-6 “heaps of size 45 to 100 mm”) is dividable into small granules (Paragraph 0038 line 1-Paragraph 0039 line 7).
Regarding claim 10, Schons (DE 10206834) teaches a method for recovering spent refractory material in steel plants, wherein the fine parts and/or the coarse fraction are separated on the basis of at least one of chemical properties of the coarse fraction (Paragraph 0044 lines 3-5) and physical properties of the coarse fraction (Paragraph 0039 lines 4-10).
Response to Arguments
Applicant’s arguments filed October 21st, 2021, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Drage (US 3905556). The Applicant argued that Drage (US 3885744) only taught the separation into two sub-fractions and a dust fraction, wherein the dust cannot be compared to a sub-fraction of the fine fraction. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schons teaches a method for the recovery of spent refractory material in steel plants (Paragraph 0001) and the new reference Drage (US 3905556) teaches a method for recovery of metals from scrap (Abstract) which comprises separating a fine fraction into three sub-fractions, as explained above, and therefore Schons in combination with Drage (US 3905556) teaches the step b4) as recited in claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653